Citation Nr: 0308969	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  01-04 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.


REMAND

A review of the veteran's medical records reveals that he was 
hospitalized for a cerebral contusion in February and March 
of 1973, prior to service.  This injury was noted in the 
veteran's enlistment Report of Medical History from June 
1978, but it was described as not considered disabling, and 
no corresponding disability was noted in the accompanying 
enlistment examination report.  In February 1980, during 
service, the veteran was seen for complaints of headaches for 
the past seven years that had increased during boot camp.  A 
subsequent treatment record from April 1980 indicates that 
the veteran's headaches had improved with relaxation therapy; 
however, there is no separation examination report of record.  
Subsequent to service, in a March 2000 record, Jack B. Roof, 
Jr., M.D. noted that the veteran had a severe head injury 
many years earlier and had subsequently been "emotionally 
labile" and not totally suited to care for an infant.

In view of this evidence, the Board finds the veteran's claim 
to be plausible, as he was treated in service for the 
disability that he is now claiming.  A VA examination is 
therefore "necessary" under 38 U.S.C.A. § 5103A(d) (West 
2002) to determine whether the veteran's claimed disability 
was either incurred in or aggravated by service.  Of critical 
importance in this regard is the determination of whether the 
veteran's 1973 accident resulted in a chronic disability that 
clearly and unmistakably preexisted service.  See 38 U.S.C.A. 
§ 1111 (West 2002).

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran 
with a letter containing a discussion of 
the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), with 
specific information about the type of 
evidence needed to substantiate his claim 
and the relative duties of the veteran 
and the VA in obtaining such evidence.

2.  Then, the RO should afford the 
veteran a VA neurological examination to 
address the nature, extent, and etiology 
of any current residuals of a head 
injury, including headaches.  The RO 
should provide the examiner with the 
veteran's claims file, and the examiner 
should review the entire file in 
conjunction with the examination.  The 
examiner should first render an opinion 
as to whether the veteran's current 
neurological disorder clearly and 
unmistakably preexisted service.  If the 
veteran's disability is found to have 
clearly and unmistakably preexisted 
service, the examiner should then render 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that such disability 
underwent a permanent increase in 
severity during service.  Alternatively, 
if the veteran's disability is not found 
to have clearly and unmistakably 
preexisted service, the examiner should 
then render an opinion as to whether it 
is at least as likely as not that a 
current neurological disorder is 
etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  Then, if the determination of the 
claim remains unfavorable to the veteran, 
the RO should furnish him with a 
Supplemental Statement of the Case 
addressing the issue of entitlement to 
service connection for residuals of a 
head injury, to include headaches.  This 
issuance should include a discussion of 
38 C.F.R. §§ 3.102 and 3.159 (2002), and 
the veteran should be allowed a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


